Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXPLORATION AND MINING LEASE ( ND Claims - Elko County, Nevada ) THIS MINING LEASE is made effective this second (11 th ) day of August 2008 , by and between ALTAIR MINERALS, IN C., a Nevada corporation (hereinafter referred to as Owner); and BRAEDEN VALLEY MINES INC . . , a Nevada corporation (hereinafter referred to as Lessee). RECITALS A. Owner owns and possesses various unpatented lode mining claims in Elko County, Nevada. The location, nature, and extent of these real property interests are more particularly described on Exhibit A attached hereto. These property rights, together with all ores, minerals, and mineral rights (except those expressly reserved in patents and other documents of record), and the right to explore for, mine, and remove the same, and improvements, easements, licenses, rights-of-way and other interests appurtenant thereto, shall be referred to collectively as the Property. B. The parties now desire to enter into an agreement giving Lessee the exclusive right to explore, develop, and mine the Property. THEREFORE, the parties have agreed as follows: SECTION ONE Lease Term and Royalties 1.1 Term of Lease . Owner hereby leases the Property to Lessee for an initial term of fifteen (15) years. The Lease shall be extended for so long thereafter as there is production of minerals from the Property. The Effective Date of this Agreement shall be the fifteenth (15 th ) day of May 2008. 1.2 Advance Minimum Royalty . In consideration for this Agreement, Lessee shall be required to complete cash payments on account of advance minimum royalties in accordance with the following schedule: a. FIVE THOUSAND UNITED STATES DOLLARS (US $5,000.00) upon execution of this Agreement to hold the Property for one year from the Effective Date to be delivered to the Owner. b. TEN THOUSAND UNITED STATES DOLLARS (US $10,000.00) on the first anniversary of the Effective Date. c. FIFEEN THOUSAND UNITED STATES DOLLARS (US $ 15,000.00) on the second anniversary of the Effective Date. d. TWENTYFIVE THOUSAND UNITED STATES DOLLARS (US $ 25,000.00) on the third and each subsequent anniversary of the Effective Date, so long as this Agreement remains in effect. The term Advance Minimum Royalty shall mean that Owner will receive no production royalties (Section 1.3 below) until Lessee has recaptured all advance royalty payments previously made to Owner under this Agreement. However, payments made to Owner in any given lease year in which production occurs shall not be less than the advance minimum royalty payable in that year had no production occurred. After recapture, Lessee shall pay production royalties in excess of the annual advance minimum royalties paid to Owner. These advance minimum royalty payments shall be in lieu of any obligation on the part of Lessee, express or implied, to explore, develop, mine, or perform any work on or in connection with the Property. 1.3 Production Royalties . Upon commencing production of valuable minerals from the Property, Lessee shall pay Owner a royalty on production equal to four percent (4 %) of net smelter returns. The term net smelter returns shall mean the gross value of ores or concentrates shipped to a smelter or other processor (as reported on the smelter settlement sheet) less the following expenses actually incurred and borne by Lessee: a. Sales, use, gross receipts, severance, and other taxes, if any, payable with respect to severance, production, removal, sale or disposition of the minerals from the Property, but excluding any taxes on net income; b. Charges and costs, if any, for transportation of concentrates from the mine or mill to places where the minerals are smelted, refined and/or sold; and c. Charges, costs (including assaying and sampling costs specifically related to smelting and/or refining), and all penalties, if any, for smelting and/or refining. In the event smelting or refining are carried out in facilities owned or controlled, in whole or in part, by Lessee, charges, costs and penalties for such operations shall mean the amount Lessee would have incurred if such operations were carried out at facilities not owned or controlled by Lessee then offering comparable services for comparable products on prevailing terms. Payment of production royalties shall be made not later than thirty (30) days after receipt of payment from the smelter. All payments shall be accompanied by a statement explaining the manner in which the payment was calculated. 1.4 Royalty Purchase . Lessee shall have the right at any time to purchase up to two of the four royalty percentage points, and thus reduce the Production Royalty from 4.0% to 2.0%, by paying to Owner the sum of US$1,000,000 for the first royalty percentage point purchased, and by paying to Owner the sum of US$ 2,000,000 for the second royalty percentage point purchased. 1.5 Notice of Purchase . Lessee shall exercise its right of purchase hereunder by delivering a written notice to Owner setting forth the portion of the Production Royalty on which it is exercising its right of purchase, together with a bank draft or certified check or such other form of payment as is acceptable to Owner for the purchase price of the portion of the Production Royalty being purchased. 1.6 Delivery of Data . Upon execution of this Agreement Owner shall deliver to Lessee copies of all maps, deeds, and other documents in his possession, which pertain to the Property title and boundaries, prior workings, production history, and so forth. 1.7 Lesser Interest . If Owner holds a lesser interest in any part of the Property, the advance and production royalties specified in Sections 1.3 and 1.4 shall be reduced proportionally on an acreage basis or ownership percentage basis to reflect the actual ownership of the Owner. 1.8 After-Acquired Interests . If at any time during the term of this Lease, lessee directly or indirectly stakes or otherwise acquires any interest in mineral claims or other forms of mineral tenure located wholly or partly within two (2) miles of the boundary of the Property as it existed at the Effective Date, then Lessee shall forthwith give notice to the Owner of such staking or acquisition, the costs thereof and all details in its possession with respect to the nature of the claims, or other forms of tenure and the known mineralization.
